Order filed, October 18, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-16-00553-CV
                                  ____________

 STEVEN WORMALD AND ELIZABETH ANNE WORMALD, Appellant

                                         V.

 NORMAN VILLARINA, DOUG WERTHEIMER, AARON SNEGG AND
        MCGUFFY CREDIT FACILITY 1, LLC, Appellee


                    On Appeal from the 234th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-56677


                                     ORDER

      The reporter’s record in this case was due September 30, 2016. The court
has not received a request to extend time for filing the record. The record has not
been filed with the court. Because the reporter’s record has not been filed timely,
we issue the following order.

      We order Norma Duarte, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                  PER CURIAM